People v Barrera (2022 NY Slip Op 01743)





People v Barrera


2022 NY Slip Op 01743


Decided on March 15, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 15, 2022

Before: Webber, J.P., Moulton, Kennedy, Mendez, Pitt, JJ. 


Ind. No. 714/14 Appeal No. 15508 Case No. 2014-02178 

[*1]The People of the State of New York, Respondent,
vHenry Barrera, Defendant-Appellant. 


Feldman and Feldman, Manhasset (Steven A. Feldman of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Diana J. Lewis of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Marc Whiten, J.), rendered May 27, 2014, convicting defendant, upon his plea of guilty, of rape in the first degree, and sentencing him to a term of 12 years, unanimously affirmed.
Defendant was sentenced in accordance with the court's promise of 12 years' imprisonment and 20 years' postrelease supervision. Defendant's claim to the contrary is refuted by the enlarged record, which includes a corrected transcript of the plea minutes that the People obtained in response to defendant's unsuccessful postconviction motion.
Although, as the People concede, the record does not establish a valid waiver of defendant's right to appeal, we perceive no basis for reducing the sentence.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 15, 2022